An action of tort to recover damages for negligence in not providing a safe place for the plaintiff to work. The defense was that the defendant owed no duty to the plaintiff in this respect, as the relation of master and servant did not exist between them; that the plaintiff was in the employ of another at the time of his injury whose relation to the defendant was that of an independent contractor.
At the close of the testimony, the presiding Justice directed a verdict for the defendant and the case comes here on exceptions to this ruling.
The exceptions must be overruled. While there may be some evidence from which inferences might be drawn that the relation of master and servant did exist between the plaintiff and the defendant, it is so slight, and of so little weight, and is so overwhelmed by the positive testimony of other witnesses, corroborated by the plaintiff’s own admissions that he was employed and paid by a third party, that a verdict for the plaintiff upon such evidence would not be permitted to stand.
The determining factors of whether the relations of master and servant or of an independent contractor exist have been so recently and fully laid down by this court in Clark’s Case, 124 Maine, 47 that further citation of authorities is unnecessary. Exceptions overruled.